DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide support for a polymer viscoelastic composite having a density of 4.1-7.2 g/cm3, a metal particulate comprising iron having a density of greater than 4 g/cm3, or a wheel weight comprising a composite having a density of 4.1-7.2 g/cm3.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 10/988,214, fails to provide adequate support or enablement in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, US appl ‘214 does not disclose a metal particulate comprising iron having a density of greater than 4 g/cm3 or that the shaped metal and polymer viscoelastic composite has a density of 4.1-7.2 g/cm3 (calculated based on a metal particulate that consists of iron).  While US appl ‘214 discloses that metal particulate comprises iron (see original claim 15), it fails to specify that that iron particulate is present in an amount of 47-90 vol %. Regarding claims drawn to a wheel weight article (instant claims 123-132), US appl ‘214 does not disclose that a wheel weight is prepared from a composite comprising a metal particulate comprising iron.  Specifically, US appl ‘214 discloses that iron is a secondary metal that is used in addition to the higher density metal particulates, e.g., tungsten (page 5, lines 27-38; page 6, lines 7-8).  Further, the specification of US appl ‘214 describes that the density of the metal is at least 11 g/cm3 (page 15, lines 19-20), which does not overlap with the density of elemental iron which is about 8 g/cm3.  Also, on page 42, lines 1-3, US appl ‘214 discloses that a high density composite is used to prepare a wheel weight but the density of the composite is at least 10 g/cm3 (page 4, lines 1-4; page 6, lines 15-19) which is outside presently claimed range 4.1-7.2 g/cm3.  Applicant has calculated density of 4.1-7.2 g/cm3 from the claimed amounts of iron particulate and density of iron, however, this calculation is based on an embodiment that is not disclosed in the original application.  Therefore, the effective filing date of the instant claims is the actual filing date 10/1/2019.

Claim Objections
Claims 113, 115-119, 122, 124, 126, 127, 129, and 132 are objected to because of the following reasons:
With respect to claims 113, 115-119, 122, 124, 126, 127, 129, and 132, throughout these claims there is an inconsistent reference to the “shaped metal and polymer viscoelastic composite” first recited in the independent claims 113, 124, and 132.  For example, in claim 113, line 2, the shaped metal and polymer viscoelastic composite is only referred to “the composite”, but in claim 113, lines 8-9, the shaped metal and polymer viscoelastic composite is referred to as “the polymer viscoelastic composite”.  Also note claim 115 (line 2), claim 116 (line 1), claim 117 (line 1), claim 118 (line 1), claim 119 (line 1), claim 122 (line 1), claim 124 (lines 2 and 10), claim 126 (line 4), claim 127 (line 1), claim 129 (line 1), and claim 132 (lines 2, 8, 10, and 12).  It is suggested that all references to the shaped metal and polymer viscoelastic composite should be recited fully as “the shaped metal and polymer viscoelastic composite”.
With respect to claims 113, 115, 124, 126, and 132, the term “the polymer” is inconsistent with previously recited “thermoplastic polymer” and should be corrected to read as “the thermoplastic polymer”.  This occurs in claim 113 (lines 6-7), claim 115 (line 2), claim 124 (lines 7-8 and 9), claim 126 (line 3), and claim 132 (line 7 and 8).
With respect to claim 115, line 2, the term “the particulate” is inconsistent with previously recited “metal particulate” and should be corrected to read as “the metal particulate”.  
With respect to claim 132, line 6, “interfactial” is a misspelling of “interfacial”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 113-132 are rejected under U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 113, 124, and 132,  a metal particulate comprising iron having a density of greater than 4 g/cm3 or that the shaped metal and polymer viscoelastic composite has a density of 4.1-7.2 g/cm3 (calculated based on a metal particulate that consists of iron) fails to satisfy the written description requirement of 35 USC 112, first paragraph since there does not appear to be a written description requirement of these amounts of iron in the application as originally filed, In re Wright, 866 F.2d 422, 9 USPQ2d 1649 (Fed. Cir. 1989) and MPEP 2163.  Original claim 15 of parent application US 10/988,214 states that the metal particulate comprises iron, however, it fails to specify that it is present in an amount of at least 40 vol. % or 40-96 vol. % or that the composite is used in a wheel weight.  The specification as originally filed describes that iron is a secondary metal that is used in addition to the higher density metal particulates, e.g., tungsten (page 5, lines 27-28; page 6, lines 7-8).  Furthermore, the specification describes that the density of the metal is at least 11 g/ cm3 (page 15, lines 19-20), which does not overlap with the density of elemental iron which is about 8 g/ cm3.  Also, the specification as originally filed states on page 42, lines 1-3 that the high density composite is used to prepare a wheel weight, wherein the density of a high density composite is at least 10 g/ cm3 (page 4, lines 1-4; page 6, lines 15-19).  Applicant has calculated density of 4.1-7.2 g/cm3 from the claimed amounts of iron particulate and density of iron, however, this calculation is based on an embodiment that is not disclosed in the original application.  
With respect to claims 114-123 and 125-131, they are rejected for failing to cure the deficiencies of the claims from which they depend.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 113-132 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
With respect to claims 113, 118, 119, 124, 129, and 132, the term “about” makes the endpoint with which it is associated unclear because it is not known how far the term “about” extends the scope of the endpoint.
With respect to claim 117, it is unclear whether the term “particulate” refers only back to the metal particulate comprising iron of claim 113.
With respect to claim 126, line 3, the term “the particles” lacks antecedent basis.
With respect to claim 132, in line 11, the term “the particles” lacks antecedent basis, and in line 12, the term “the polymer phase” lacks antecedent basis.
With respect to claims 114-116, 120-123, 125, 127, 128, 130, and 131, they are rejected for failing to cure the deficiencies of the claims from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 113-132 are rejected under pre-AIA  35 U.S.C.103(a) as being unpatentable over Heikkila (US 7,491,356).
With respect to claims 113 and 114, Heikkila discloses a metal polymer composite comprising a metal particulate comprising stainless steel (iron alloy) treated with an interfacial modifier having a density greater than 4 g/cm3 and an excluded volume of about 13-60 vol % and a thermoplastic polymer substantially occupying the excluded volume, i.e., about 13-60 vol % and 40-87 vol % metal particulate—wherein the composite has a density of greater than 4 g/cm3 (col. 41, line 52 to col. 42, line 10).
Heikkila fails to specifically discloses that the composite has a density of 4.1-7.2 g/cm3.
Even so, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to obtain a composite having the claimed density given that Heikkila discloses specific embodiment comprising thermoplastic polymer and metallic particulate comprising iron within claimed amounts and densities.
With respect to claim 115, Heikkila discloses that the interfacial modifier reduces friction between particles and allowing for greater freedom of movement (col. 24, lines 31-34).
With respect to claim 116, Heikkila shows in Table 1 that use of an interfacial modifier improves tensile elongation properties.
With respect to claims 117 and 118, Heikkila defines “particulate” as having a particle size greater than 10 microns where less than 10 wt % of particulate includes particulate less than 10 microns with at least some in the range of 10-100 microns and 100-4000 microns(col. 6, line 64 to col. 7, line 5).
With respect to claim 119, Heikkila discloses that the amount of interfacial modifier is 0.005-3 wt % (col. 42, lines 19-20).
With respect to claims 120 and 121, Heikkila exemplifies thermoplastics that are fluoroelastomer (Table 4) and polyvinylchloride (Table 3).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize a metallic particulate comprising iron in combination with either fluoroelastomer or polyvinylchloride.
With respect to claim 122, Heikkila includes an example that is prepared by extruding and re-extruding (col. 30, lines 40-48).
With respect to claims 123-125, Heikkila discloses that the metal polymer composites are useful in wheel weights (col. 26, line 8).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the composite of Heikkila comprising a metal particulate comprising iron in a wheel weight article.
With respect to claim 126, Heikkila discloses that the interfacial modifier reduces friction between particles and allowing for greater freedom of movement (col. 24, lines 31-34).
With respect to claim 127, Heikkila includes an example that is prepared by extruding and re-extruding (col. 30, lines 40-48).
With respect to claims 130 and 131, Heikkila exemplifies thermoplastics that are fluoroelastomer (Table 4) and polyvinylchloride (Table 3).
With respect to claims 128 and 132, the limitation that the “linear extrudate can be cut into individual wheel weight masses” is functional language, and the composite of Heikkila only has to be capable of being cut into individual wheel weight masses.  Heikkila discloses that an extruded composite is subsequently cut (col. 38, lines 48-51).  Therefore, the composite of Heikkila can be cut as required by the claims.
	
Claims 113-119 and 122 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujita (JP 63-183956, machine translation).
With respect to claims 113 and 119, Fujita discloses a high specific gravity (i.e., density) polyamide resin composition comprising 5-20 wt % polymer and 80-95 wt % of metal powder such as spherical iron (magnetic) particles having particle size of 0.1-50 microns (page 3) and metal stearates in an amount of 0.1-1.5 wt % (abstract).  The amounts of polymer and iron particles in vol % are calculated from wt % amounts and density of iron as about 8 g/ cm3 and density of polyamide of 1 g/ cm3 as 30-67 vol % polymer and 33-70 vol % iron particles.  
Fujita fails to explicitly disclose the specific gravity or density of the composite.
However, because the density of the composite is dependent on the density and relative amounts of the polymer and metal powder, it would have been obvious to one of ordinary skill in the art to prepare a composite that has a density of 4.1-7.2 g/cm3.
With respect to claim 114, Fujita discloses that the metal powder can be an alloy of iron (page 2).
With respect to claim 115, the metal stearate is the interfacial modifier and inherently allows for greater freedom of movement of the iron particles.  Fujita teaches that the frictional resistance between the metal powder particles and resin is reduced and allows for the particles to be dispersed uniformly (page 6, lines 4-7 of machine translation), which necessarily means that at least some of the stearate is at the interface between metal powder and resin and provides claimed “greater freedom of movement.”  
With respect to claim 116, the composition taught by Fujita would inherently have at least one of the improved properties since such a property is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Alternatively, in a particle-filled polymer composition, fracture upon deformation occurs at the interface between the polymer matrix and the particle rather than through the polymer matrix or through the particle.  Upon addition of an interfacial modifier such as metal stearate, the energy required to deform the coupled/compatibilized interface necessarily requires more energy.  Therefore, the increased tensile modulus, storage modulus, and elastic-plastic deformation compared to the same composition without the iron particle being treated with metal stearate are considered to be obvious.  
With respect to claims 117 and 118, Fujita discloses a range of particle sizes of 0.1-300 microns (page 3) that overlap with claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize any of the suitable amounts, including those that are mostly greater than 10 microns like claimed, or having a mixture of at least 5 wt % of 10-70 microns and at least wt % of greater than 70 microns.  
With respect to claim 122, Fujita teaches that the composition can be extruded (page 1), and the composition is a thermoplastic composition which is inherently capable of being formed by extrusion into a linear extrudate because thermoplastic is capable of being remelted.

Claims 123-129 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujita (JP 63-183956, machine translation) in view of Bray (US 6,048,379).
The discussion with respect to Fujita in paragraph 8 above is incorporated here by reference.
With respect to claims 123 and 124, Fujita teaches that the high density resin composition is used in well-balanced mold articles (page 6, lines 6-7), specifically flywheels (page 7, line 1), however, it fails to disclose the use of the composition in a wheel weight.
Bray also discloses a high density composite material and teaches that it is useful in both flywheels and wheel weights (col. 5, lines 25-31).
Given that Fujita discloses its high density composition is used to make well-balanced molded articles such as flywheels and further given that a high density composite is commonly used in both flywheels and wheel weights as taught by Bray, it would have been obvious to one of ordinary skill in the art to utilize the high density composition of Fujita to make a wheel weight article of the claimed composite.
With respect to claim 125, Fujita discloses that the metal powder can be an alloy of iron (page 2).
With respect to claim 126, the metal stearate is the interfacial modifier and inherently allows for greater freedom of movement of the iron particles.  Fujita teaches that the frictional resistance between the metal powder particles and resin is reduced and allows for the particles to be dispersed uniformly (page 6, lines 4-7 of machine translation), which necessarily means that at least some of the stearate is at the interface between metal powder and resin and provides claimed “greater freedom of movement.”  
With respect to claim 127, Fujita teaches that the composition can be extruded (page 1), and the composition is a thermoplastic composition which is inherently capable of being formed by extrusion into a linear extrudate because thermoplastic is capable of being remelted.
With respect to claims 128, the limitation that the “linear extrudate can be cut into individual wheel weight masses” is functional language, and the composite of Fujita only has to be capable of being cut into individual wheel weight masses.  Because Fujita’s composite is thermoplastic and has a glass transition temperature which when above it is a ductile material, the composite is therefore capable of being cut.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 113, 114, and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33 and 36 of U.S. Patent No. 7,491,356. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
With respect to instant claims 113 and 114, US ‘356 claims in claim 33 a method of manufacturing and shaping a metal polymer composite having a density of greater than 4 g/cm3 comprising a metal particulate comprising stainless steel (iron alloy) having a density greater than 4 g/cm3 and an excluded volume of 13-60 vol % and a polymer phase comprising a thermoplastic polymer in an amount substantially occupying the excluded volume of the metal particulate, wherein the metal particulate is coated with an effective amount of an interfacial modifier.
US ‘356 does not claim the density of the thermoplastic polymer, it would have been obvious to one of ordinary skill in the art to utilize a thermoplastic polymer having claimed density given that the density of the metal particulate and the density of the composite claimed by US appl ‘538 overlaps with the presently claimed ranges.
With respect to instant claim 119, US ‘356 claims in claim 36 that the interfacial modifier is present in an amount of 0.005-3 wt %.

Claims 113-115, 117-119, 121-129, 131, and 132 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46, 51, 53, 55, and 56 of copending Application No. 16/589,538 (published as US 2020/0032029). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons given below.
With respect to instant claims 113-115, 117, 118, 123-126, and 128, claim 56 of US appl ‘538 includes an article comprising a shaped metal and polymer viscoelastic composite comprising 10-53 vol % of thermoplastic polymer having density of at least 0.85 g/cm3 and 47-90 vol % of metal particulate comprising iron treated with an interfacial modifier unreactive with the polymer, wherein the composite has a density of 4.1-7.2 g/cm3.  US appl ‘538 also claims that at least 5 wt % of the metal particulate has a particle size of 10-70 microns and at least 5 wt % of the metal particulate has a particle size of greater than 70 microns and that the exterior coating allows for greater freedom of movement compares to the same composite without the exterior coating.  Also, the flexible wheel weight is a linear extrudate that can be cut into individual wheel weights and bent to conform to a curved wheel surface.
US appl ‘538 fails to claim the density of the metal particulate, however, it would have been obvious to one of ordinary skill in the art to utilize a metal particulate comprising iron having claimed density given that the density of the thermoplastic polymer and the density of the composite claimed by US appl ‘538 are the same as the presently claimed ranges.
With respect to instant claims 119, 121, 122, 127, 129, 131, and 132, claim 46 of US appl ‘532 includes a shaped metal and polymer viscoelastic composite comprising 10-53 vol % thermoplastic polymer having a density of at least 0.85 g/cm3 and 47-90 vol % metal particulate comprising iron having density of 4.1-7.2 g/cm3, wherein the metal particulate has an exterior coating comprising an interfacial modifier unreactive with the polymer.  Claim 51 of US appl ‘532 includes a linear extrudate that can be extruded and re-extruded into a linear extrudate.  Claim 53 of US appl ‘538 includes a flexible wheel weight article, where the composite comprises 0.005-3 wt % of the interfacial modifier.  Claim 55 of US appl ‘532 includes a thermoplastic polymer comprising polyvinyl chloride.  
US appl ‘538 fails to claim the density of the metal particulate, however, it would have been obvious to one of ordinary skill in the art to utilize a metal particulate comprising iron having claimed density given that the density of the thermoplastic polymer and the density of the composite claimed by US appl ‘538 are the same as the presently claimed ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn